Citation Nr: 1708464	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to service connection for a skin disorder, other than chloracne of the face and neck, to include plantar dermatitis, perianal sinus and cyst/abscess, including as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, including service in the Republic of Vietnam from May 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for recurrent perianal sinus and cyst (claimed as a skin condition and cyst).  In a December 2012 rating decision, service connection for chloracne was granted as being due to inservice exposure to herbicides.  In May 2015, the Board remanded this case.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran was presumed to be exposed to herbicides during service.  

2.  The Veteran's entrance medical examination did not note plantar dermatitis.  

3.  A skin disorder, other than chloracne is not related to the Veteran's military service.  


CONCLUSION OF LAW

A skin disorder, other than chloracne, including plantar dermatitis; cysts on face and ears; recurrent perianal abscess; lichen simplex chronicus; eczema; inclusion cyst on the back; eczematous dermatitis and excoriated dermatitis; tinea pedis; and hyperkeratosis, was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United Stated Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3,159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Letters dated June 2008, November 2010, and May 2016 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs) and private treatment records; provided the Veteran VA examinations in August 2012 and July 2016; obtained an opinion from an independent medical examiner in March 2013, and a VA medical opinion in August 2016 to determine the nature and etiology of the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Legal Standards

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153 38 C.F.R. § 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16. 370 (2002).

Relevant Evidence

The Veteran seeks service connection specifically for perianal sinus and cyst/abscesses, as well as any skin disorder other than chloracne.  He asserts that his diagnosed skin disorders are due to his active duty service, to include exposure to herbicide agents.  The Veteran also contends that during service, he was unable to change his clothes and boots on a regular basis while in the jungles of Vietnam which caused his various skin disorders, including plantar dermatitis.

The Veteran's STRs show that on the August 1969 Report of Medical History, the Veteran reported that he had plantar dermatitis.  However, the Veteran's entrance examination reported a normal foot examination.  Otherwise, the service treatment records do not reveal any complaints, findings, treatment, or diagnosis of plantar dermatitis.  The April 1971 separation examination showed no abnormalities of the skin or feet, as the examination was normal.  

Post-service VA medical records dated in 2007 reflect a diagnosis of and treatment for an anal fissure. Additional post-service medical records dated between June 2008 and April 2016 reflect treatment for various skin disorders, including diagnoses of perianal abscesses; cyst-like nodules to his forehead, back, and post-auricular area; tinea pedis; eczematous dermatitis and excoriated dermatitis, eczematous changes of the left leg and hip; lichenification and lichen simplex chronicus of the toes; and hyperkeratosis.  

A private medical opinion by Dr. D.M. dated June 2009 indicated a diagnosis of excoriated dermatitis of the forearms and legs. The doctor noted in the opinion that the excoriated dermatitis had been biopsied and treated with multiple regiments without etiology. The doctor also noted that the Veteran was exposed to Agent Orange in the past and that this may be a possible causable etiology of his medical problem.

Thereafter, in August 2012, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he began getting multiple cysts in the 1970s, which were located in both earlobes and on his mid back and which had been present since that time.  The Veteran reported that in 2005 he also was diagnosed with intermittent perianal abscesses.  The examiner diagnosed the Veteran with mild chloracne, epidermal inclusion cyst on the mid back, history of recurrent perianal cyst or abscess (currently quiescent), eczematous dermatitis involving the extremities, and mild tinea pedis.  The examiner opined that it was at least as likely as not that the mild chloracne was linked to the Veteran's exposure to herbicides in the service.  The cysts and comedones in the post auricular area were noted to be typical for chloracne.

An additional VA independent medical opinion was provided in March 2013 to address the other skin diagnoses.  At that time, it was noted that the entrance examination into service revealed normal skin with no defects noted.  The service separation examination also documented the skin as normal with no defects noted.  The examiner indicated there were no STRs of dermatologic complaints while on active duty or within a year of leaving service.  The examiner opined that the Veteran's claimed dermatologic condition of perianal sinus and cyst, with other skin conditions currently diagnosed as mild chloracne, epidermal inclusion cyst on the mid back, history of recurrent perianal cyst or abscess (currently quiescent), eczematous dermatitis involving the extremities, and mild tinea pedis, were less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in service injury, event, or illness, to include exposure to the herbicide Agent Orange.  

In July 2016, the Veteran was afforded another VA examination.  The examiner opined that none of the Veteran's currently or previously diagnosed skin condition is due to any service-connected disorder because there is no consensus medical opinion that PTSD with depression, chloracne or tinnitus is associated with any other known skin disorders, to include tinea pedis and plantar dermatitis.  The examiner further opined that cysts on the Veteran's back were not a manifestation of Agent Orange.  Likewise, the Veteran's recurrent perianal cysts or abscesses were not related to Agent Orange.  The examiner noted that eczematous dermatitis involving the extremities was also referred to as lichen simplex chronic or hyperkeratosis in VA treatment records and plantar dermatitis was the same condition as eczematous dermatitis involving the extremities.  The cyst on the Veteran's back (presumed to be an epidermoid inclusion cyst) was not part of Agent Orange induced chloracne.  The examiner opined that the perianal cyst or abscesses were not related to Agent Orange.  The examiner explained that a perianal cyst/abscess arises from the glandular crypts in the anus or rectum.  This condition could progress to become chronic resulting in a perianal fistula.  These conditions including perianal abscess were a result of blockage and subsequent inflammation of the anorectal glands.  With regard to tinea pedis, the examiner opined that this condition was not related to his time in service as the service treatment records were silent on this subject.  With regard to plantar dermatitis, the Veteran had a condition of his feet characterized by itching, and scaling.  It is referred to as lichen simplex chronicum, secondary to probable eczematous dermatitis.  The examiner indicated that he did not see a description of plantar dermatitis being present on the entrance physical examination.  The examiner noted that the natural history of eczematous dermatitis is one of chronic flares of itching, scaling and redness, all evidenced by the Veteran's clinical picture (although the Board notes these symptoms were not shown in the service treatment records).  The examiner indicated that there is no relationship between plantar dermatitis and tinea pedis.  They are distinct conditions.  Tinea pedis is a foot fungus treated with topical antifungal medications.  Plantar dermatitis is not an infectious condition and is thus treated with anti-inflammatory creams.  The examiner stated that one has no bearing on the other. 

In August 2016, the same VA examiner provided an addendum opinion.  She stated that based on the clinical examination conducted in July 2016, a review of the evidence of record and with consideration of the Veteran's statements that he was unable to change his clothes and boots on a regular basis while in the jungles of Vietnam, an etiological relationship between the inability to change boots or clothes in the jungle is not supported by medical consensus opinions.  The list of conditions including cysts, perianal cyst/abscess, eczematous dermatitis with lichen simplex chronicus, tinea pedis and plantar dermatitis, were all skin conditions with distinct and multifactorial etiologies.  In regards to tinea pedis, it is widely prevalent in males and there was no preponderance of evidence that the factors listed (infrequent changing clothes and boots in the jungle) was the overwhelming cause of this and the other listed skin conditions mentioned.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner who performed the July 2016 examination and also provided the updated medical opinion in August 2016 was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Herbicide Agent Exposure

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Further, in certain circumstances, veterans who served in vessels in the inland waterways of Vietnam were exposed to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran in this case is presumed to have in-service herbicide agent exposure, because of his document service in the Republic of Vietnam.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Service connection has been granted for chloracne.  None of the other claimed skin disorders is subject to the herbicides presumption.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Plantar Dermatitis - Presumption of Soundness

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later-claimed disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry, there was any skin defect, infirmity, or disorder on objective examination.  The Veteran reported that he had a history of plantar dermatitis on his entry examination Report of Medical History.  However, the physical examination resulted in normal findings with regard to the skin and the feet.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089 (2004).

Although the Veteran reported a past history of plantar dermatitis on his Report of Medical History in connection with the entrance examination, as noted, the physical examination showed that his skin and feet were normal.  Thus, on entry, no defect, infirmity, or disorder was present.  Thereafter, there were no complaints, findings, treatment, or diagnosis of plantar dermatitis.  

The Board recognizes that the examiner who performed the July 2016 examination and provided the August 2016 addendum was specifically requested to provide a medical opinion regarding whether the "preexisting plantar dermatitis" was aggravated during service and not whether the plantar dermatitis actually preexisted service as an initial matter.  Nonetheless, that examiner indicated that there was no skin abnormality noted in the entrance examination and there were no skin abnormalities on the separation examination.  Although the examiner provided the aggravation analysis (there was no aggravation), the examiner did specifically indicate that there was no disorder on entrance or on separation.  Therefore, the Board finds that the Veteran's report of a past history of plantar dermatitis along with the normal physical examination and also with the findings of the July 2015 examiner that there was no pathology on entrance or on separation, do not satisfy the standard of clear and unmistakable evidence required to rebut the presumption of soundness.  

Analysis

The Veteran is currently diagnosed with skin disorders other than chloracne of the face and neck, to include cysts on face and ears; recurrent perianal abscess; lichen simplex chronicus; eczema; inclusion cyst on the back; eczematous dermatitis and excoriated dermatitis; tinea pedis; and hyperkeratosis.  A review of the record shows that the Veteran's various skin disorders were initially shown many years after his military service.  The Veteran's STRs do not contain any complaints of or treatments for skin conditions.  The Veteran served in the Republic of Vietnam and was presumed exposed to herbicide agents. 

In a June 2009 private medical opinion by Dr. D.M., Dr. D.M. diagnosed the Veteran with excoriated dermatitis.  The doctor opined that the Veteran was exposed to Agent Orange in the past and this may be a possible causable etiology of his medical problem.  The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over another.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In this case, the Board finds the June 2009 private medical opinion conclusory in nature and not supported by any rationale.  Additionally, the June 2009 private medical opinion also does not provide a definitive opinion.  It only says that Agent Orange may be a possible causable etiology of the Veteran's skin disorder.  As such, it is speculative and not considered probative. 

The Veteran competently and credibly described his inservice experience of being exposed to herbicides and not being able to regularly change his clothing and boots.  However, the medical evidence of record shows that it is less likely than not that the Veteran's skin disorder are etiologically related to his service, including presumed herbicide exposure and the Veteran's reported clothing and boot issues.  

The competent evidence of record shows that the Veteran's skin disorders are not etiologically related to his active military service. The August 2012 VA medical examiner, March 2013 independent medical examiner, and the July 2016 and August 2016 VA medical examination all opined that it was less likely than not that the Veteran's skin conditions were related to his active military service. While the Veteran submitted a June 2009 private medical opinion by Dr. D.M., for the reasons discussed above, this opinion is not persuasive. 

The Board has considered the Veteran's own opinion.  However, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  

Accordingly, service connection for a skin disorder, other than chloracne of the face and neck, to include plantar dermatitis, perianal sinus and cyst/abscess, including as due to herbicide agent exposure, is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a skin disorder, other than chloracne of the face and neck, the doctrine is not for application.  Gilbert.


ORDER

Service connection for a skin disorder, other than chloracne of the face and neck, to include plantar dermatitis, perianal sinus and cyst/abscess, including as due to herbicide agent exposure, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


